Entered: January 28th, 2020
                                  Case 19-14386    Doc 37     Filed 01/28/20   Page 1 of 1
Signed: January 27th, 2020




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF MARYLAND
                                                   at Baltimore


          In re: Dennis H. Jackson,                       *   Case No. 19-14386-DER

                              Debtor.                     *   Chapter 13

         *           *        *       *       *     *     *    *    *      *         *    *      *

                                               STATEMENT OF REVIEW
                                          (No Hearing Required on Plan § 5 Issues)

               The Debtor’s proposed Chapter 13 plan [Docket No. 32] contains provisions in Section 5
         that would (i) limit the amount of a secured claim based upon the value of the collateral securing
         the claim, and/or (ii) avoid a security interest or lien. No objection was timely filed with respect
         to the Section 5 provisions of the Debtor’s proposed Chapter 13 plan. The court has reviewed
         the Section 5 provisions and the accompanying plan supplement [Docket No. 8] and certificate
         of service, and has determined that the plan and the plan supplement were served in accordance
         with Local Bankruptcy Rule 3015-1(b)(3) and that the evidence provided in the plan supplement
         in accordance with Local Bankruptcy Rule 3015-1(d) is sufficient to establish that the Debtor is
         entitled to the relief requested. Accordingly, the court believes that the Section 5 provisions
         Debtor’s proposed Chapter 13 plan (or the same such provisions contained in any subsequent
         amendment of the Debtor’s proposed Chapter 13 plan) may be approved without need for any
         further notice or hearing.

               The court expresses no opinion in this statement of review with respect to any other issue
         relating to confirmation of the Debtor’s proposed Chapter 13 plan.

         cc:       Debtor
                   Debtor’s attorney
                   Chapter 13 Trustee
                   Creditor

                                          -- END OF STATEMENT OF REVIEW --
